PER CURIAM.
Lilian Breziner appeals the November 15, 2010, order of the trial court granting a motion to direct appellant to show cause and to compel appellant’s compliance with the court’s final summary judgment. We affirm because there is no basis on this record to conclude that the court committed reversible error in entering this order.
We understand that the appellant’s real concern is the enforcement of the judgment requiring her to remove her pet from her condominium unit, as the continued presence of the pet violates the rules of the condominium association. However, the final summary judgment requiring the removal of the pet was not appealed. We have no jui'isdiction to consider this issue. Robinson v. City of Tampa, 573 So.2d 1024 (Fla. 2d DCA 1991).
Affirmed.